   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 1 of 20 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


WINDY CITY MOVING, INC., d/b/a as                    )
NEW CITY MOVING, an Illinois domestic                )
business corporation,                                )
                                                     )
                       Plaintiff,                    )
       v.                                            )      Case No.:
                                                     )
MINI MOVERS LLC d/b/a NEW CITY                       )      Judge:
MOVERS, a foreign limited liability                  )
company,                                             )
                                                     )
                       Defendant.                    )

                                       COMPLAINT

       Plaintiff, WINDY CITY MOVING, INC., d/b/a as NEW CITY MOVING, an Illinois

domestic business corporation, (“Plaintiff or “New City Moving”), by its attorneys, COLE

SADKIN, LLC, for its Complaint against Defendant, MINI MOVERS LLC d/b/a NEW

CITY MOVERS, a foreign limited liability company, (“Defendant” or “New City Movers”),

states as follows:

                                    NATURE OF THE CASE

       1.        This is an action for damages and injunctive relief arising out of New City

Movers’ unauthorized and improper use of common law trademark associated with New City

Moving and the registered domain name newcitymovers.com. New City Moving brings

these claims the claims enumerated more fully herein for trademark infringement, false

designation of origin, dilution, deceptive business practices and unfair competition against

New City Movers.




                                             1
   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 2 of 20 PageID #:2




       2.        New City Moving brings this lawsuit to recover compensatory damages

resulting from this trademark infringement, in addition to statutory damages. New City

Moving also requires injunctive relief, in the form of an immediate halt of New City Movers’

infringement, along with an accounting of New City Movers’ actions to determine further

appropriate relief, if necessary.

                                          PARTIES

       3.        New City Moving (the “Trademark Owner”) is an Illinois domestic business

corporation with its principal place of business located at 2929 North Campbell Avenue,

Chicago, Illinois 60618.

       4.        New City Movers (the “Infringing Party”) is a foreign limited liability

company, advertising and transacting business in the State of Illinois with its principal places

of business located at 340 Upper Oakwood Avenue, Elmira Heights, NY 14903 and 4544

Cornell Blue Ash Avenue, OH 45241.

                               JURISDICTION AND VENUE

       5.        Jurisdiction in this Court is proper pursuant to 28 U.S.C. §§ 1331 and 1338

because New City Moving’s claims for violation of the United States Trademark Act, Title

15 of the United States Code, arise under federal law.

       6.        This Court also has jurisdiction of this action pursuant to 28 U.S.C. § 1332

because the parties are citizens of different States and the amount in controversy exceeds

seventy-five thousand dollars ($75,000) exclusive of interest and costs.

       7.        Additionally, this Court has supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367 over New City Moving’s state law claims because those claims are so related to the


                                               2
   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 3 of 20 PageID #:3




federal claims that they form part of the same case or controversy.

       8.        New City Movers’ is subject to the personal jurisdiction of this Court

because it is advertising and doing business in the State of Illinois.

                    ALLEGATIONS RELATING TO ALL COUNTS

       9.        New City Moving is a company, which has operated successfully in the

industry for over ten (10) years.

       10.       It is the number one independent mover in the Midwest by way of revenue,

Google and Yelp reviews, and quantity and quality of moves.

       11.       New City Moving operates seventy-nine (79) trucks and employs over two

hundred (200) employees for local, long distance, and storage services across the country.

       12.       The owner of New City Moving (“Owner”) takes an unorthodox approach

with their company –which has contributed to its success.

       13.       Contrary to many other owners and presidents of companies its size, the

Owner remains directly involved with operations on a day-to-day basis. This includes taking

an active role in marketing, company growth initiatives, hiring and staffing, sales

management, reputation management, and new product development on a consistent basis.

            Trademark Ownership of “New City Moving”

       14.       At all relevant times, common law trademark associated with “New City”

Moving and the registered domain name newcitymovers.com (collectively referred to as the

“New City Moving Mark”).

       15.       As a result of the high quality of New City Moving’s services, sales,

promotion and advertising, the New City Moving Mark has become an intrinsic and essential


                                               3
   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 4 of 20 PageID #:4




part of the valuable goodwill and property of New City Moving.

       16.      The New City Moving Mark is well known and established to customers and

the trade as symbols identifying and distinguishing New City Moving’s services.

       17.      From January 2020 through the date of this filing, New City Moving has

spent countless hours (approximately twenty-five (25) per week) helping concerned and

frustrated clients (collectively, the “Confused Public”). The confused public will call New

City Moving and write negative reviews despite previously engaging only with New City

Movers.

       18.      Specifically, New City Moving has spoken to over thirty (30) consumers

who have inadvertently confused New City Moving with New City Movers and who have

written negative reviews on different social media channels implicating New City Moving

with poor service and other concerning issues.

       19.      Confused public has complained about prices doubling and tripling, delivery

times taking in excess of thirty (30) days longer than estimated delivery, the use of child

labor on moves, holding shipments hostage, and deposits being taken without movers ever

showing up.

       20.      In addition to time communicating with disgruntled consumers, New City

Moving has expended a significant amount of time removing inaccurate reviews from New

City Moving’s social media. These faulty reviews are seen by approximately 10,000 people

per month based on the number of unique visitors to our website.

       New City Moving Attempts to Disqualify New City Movers

       21.      Ninety percent (90%) of New City Moving’s clients prequalify with them


                                             4
   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 5 of 20 PageID #:5




online and through numerous channels. The confusion New City Movers is creating in the

marketplace is detrimentally affecting New City Moving’s business and ability to provide

services to new clients.

        22.     New City Moving now finds itself explaining (numerous times per day) that

they are not affiliated with the faulty reviews resulting from New City Mover’s conduct.

        23.     Of late, the time this has taken the New City Moving to address the issues

caused by New City Mover’s conduct has interfered with the time it needs to spend on

business development initiatives resultant to the COVID-19 pandemic – which has proven

to be detrimental to New City Moving’s marketing endeavors, hiring and staffing during the

busy summer season.

                                          COUNT I

                     FEDERAL TRADEMARK INFRINGEMENT
                     Section 32 of the Lanham Act, 15 U.S.C. § 1114

        24.     New City Moving realleges and incorporates by reference paragraphs 1

through 23 of this Complaint.

        25.     New City Movers’ unauthorized use of a certain federally registered mark

owned by New City Moving in interstate commerce in connection with the sale, offering for

sale, distribution and advertising of its goods and services has caused, and is likely to cause,

confusion, mistake and deception in violation of Section 32 of the Lanham Act, 15 U.S.C. §

1114.

        26.     New City Movers’ use of the New City Moving Mark in connection with the

aforementioned infringing activities constitutes a misappropriation of New City Moving’s



                                               5
   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 6 of 20 PageID #:6




distinguishing and identifying federally registered trademark that was created as a result of

significant effort and expense by New City Moving over a long period of time.

       27.      New City Movers’ use of the New City Moving Mark evokes an immediate,

favorable impression or association and constitutes a false representation that New City

Movers has some connection, association or affiliation with New City Moving, and is likely

to mislead the trade and public into believing that New City Movers’ services originate from,

are affiliated with or are sponsored, authorized, approved or sanctioned by New City Moving.

       28.      As a direct and proximate result of New City Movers’ infringing activities

and unauthorized use of the New City Moving Mark, New City Moving has suffered

irreparable damage to its business, reputation and goodwill.

       29.      New City Moving is without an adequate remedy at law to redress such acts

and will be irreparably damaged unless New City Movers is enjoined from committing and

continuing to commit such acts.

       30.      New City Movers’ use of the New City Moving Mark is willful, intentional,

and egregious and makes this an exceptional case pursuant to 15 U.S.C. § 1117.

       WHEREFORE, New City Moving requests that relief be granted in its favor and

against New City Movers for:

         (a) all damages sustained by New City Movers, including New City Movers’

             profits, in an amount to be determined at trial, such damages to be trebled

             pursuant to 15 U.S.C. § 1117;

         (b) attorneys’ fees and costs of this action, plus interest;

         (c) a permanent injunction requiring New City Movers’ to refrain from any use of


                                               6
   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 7 of 20 PageID #:7




             the New City Moving Mark or any confusingly similar mark;

         (d) immediate transfer of domain name: www.newcitymoves.com to New City

             Moving at no cost to New City Moving;

         (e) both New City Movers and any owners of New City Movers to cease and desist

             from using the New City Moving Mark or any confusingly similar mark using

             the name New City Movers, New City Moving, New City Moves, New City

             Moving & Storage, and any other iteration or combination of the words “New”

             and “City” in connection with any other moving company now in existence or

             that they attempt to establish in the future;

         (f) disconnection of all phone numbers associated with New City Movers and entry

             of an order transferring said phone numbers to New City Moving at no cost to

             New City Moving; and

         (g) such other relief as the Court deems just and proper.

                                          COUNT II

                         FALSE DESIGNATION OF ORIGIN
                  Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

       31.       New City Moving realleges and incorporates by reference paragraphs l

through 23 of this Complaint.

       32.       New City Movers’ unauthorized use in interstate commerce of the New City

Moving Mark in connection with the sale, offering for sale, distribution and advertising of

its services is likely to cause confusion, mistake or deception as to the affiliation, connection

or association of New City Movers with New City Moving or as to the origin, sponsorship



                                               7
   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 8 of 20 PageID #:8




or approval of New City Movers’ services by New City Moving.

       33.        New City Movers’ false statements actually deceived or have the tendency

to deceive the consuming public, who believe they are purchasing a service –namely the

those of New City Moving. New City Movers’ false and misleading statements are material

and likely to influence the purchasing decision of actual and prospective purchasers of New

City Moving’s services.

       34.        As a direct and proximate result of New City Movers’ actions, all in violation

of Section 43(a) of the Lanham Act, 15 U.S.C. §l 125(a), New City Moving has suffered

irreparable damage to its business, reputation and goodwill.

       35.        New City Moving is without an adequate remedy at law to redress such acts

and will be irreparably damaged unless New City Movers’ is enjoined from committing and

continuing to commit such acts.

       36.        New City Movers’ conduct is willful, intentional, and egregious and makes

this an exceptional case pursuant to 15 U.S.C. § 1117.

       WHEREFORE, New City Moving requests that relief be granted in its favor and

against New City Movers for:

             (a) all damages sustained by New City Movers, including New City Movers’

                 profits, in an amount to be determined at trial, such damages to be trebled

                 pursuant to 15 U.S.C. § 1117;

             (b) attorneys’ fees and costs of this action, plus interest;

             (c) a permanent injunction requiring New City Movers’ to refrain from any use

                 of the New City Moving Mark or any confusingly similar mark;


                                                 8
   Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 9 of 20 PageID #:9




             (d) immediate transfer of domain name: www.newcitymoves.com to New City

                Moving at no cost to New City Moving;

             (e) both New City Movers and any owners of New City Movers to cease and

                desist from using the New City Moving Mark or any confusingly similar mark

                using the name New City Movers, New City Moving, New City Moves, New

                City Moving & Storage, and any other iteration or combination of the words

                “New” and “City” in connection with any other moving company now in

                existence or that they attempt to establish in the future;

             (f) disconnection of all phone numbers associated with New City Movers and

                entry of an order transferring said phone numbers to New City Moving at no

                cost to New City Moving; and

             (g) such other relief as the Court deems just and proper.


                                          COUNT III

                                 FALSE ADVERTISING
                   Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)

       37.       New City Moving realleges and incorporates by reference paragraphs 1

through 23 of this Complaint.

       38.       New City Movers’ unauthorized use of the New City Moving Mark, in its

advertising, is a false or misleading representation of fact that falsely represents or implies

that New City Movers’ services are authorized by, licensed by or otherwise affiliated with

New City Moving.

       39.       New City Movers’ unauthorized use of the New City Moving Mark: (a) is


                                               9
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 10 of 20 PageID #:10




likely to cause confusion, mistake or deception as to the affiliation, connection or association

of New City Movers with New City Moving, or as to the origin, sponsorship or approval of

New City Movers’ goods with products and services offered by New City Moving in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(l)(A); or (b) misrepresent

the nature, characteristics, or qualities of New City Movers’ services or commercial activities

in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a)(l)(B).

       40.       New City Movers’ advertising and promotion deceives or has the capacity to

deceive consumers. The deception and misrepresentations have had a material effect on the

purchasing decisions and affect interstate commerce.

       41.       As a direct and proximate result of New City Movers’ actions, all in violation

of Section 43(a) of the Lanham Act, 15 U.S.C. §1125(a), New City Moving has suffered

irreparable damage to its business, reputation and goodwill.

       42.       New City Moving is without an adequate remedy at law to redress such acts

and will be irreparably damaged unless New City Movers is enjoined from committing and

continuing to commit such acts.

       43.       New City Movers’ conduct is willful, intentional, and egregious and makes

this an exceptional case pursuant to 15 U.S.C. § 1117.

       WHEREFORE, New City Moving requests that relief be granted in its favor and

against New City Movers for:

       (a) all damages sustained by New City Movers, including New City Movers’ profits,

             in an amount to be determined at trial, such damages to be trebled pursuant to 15

             U.S.C. § 1117;



                                               10
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 11 of 20 PageID #:11




       (b) attorneys’ fees and costs of this action, plus interest;

       (c) a permanent injunction requiring New City Movers’ to refrain from any use of the

            New City Moving Mark or any confusingly similar mark;

       (d) immediate transfer of domain name: www.newcitymoves.com to New City

            Moving at no cost to New City Moving;

       (e) both New City Movers and any owners of New City Movers to cease and desist

            from using the New City Moving Mark or any confusingly similar mark using the

            name New City Movers, New City Moving, New City Moves, New City Moving

            & Storage, and any other iteration or combination of the words “New” and “City”

            in connection with any other moving company now in existence or that they

            attempt to establish in the future;

       (f) disconnection of all phone numbers associated with New City Movers and entry

            of an order transferring said phone numbers to New City Moving at no cost to

            New City Moving; and

       (g) such other relief as the Court deems just and proper.


                                          COUNT IV

                                        DILUTION
                   Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c)

      44.       New City Moving realleges and incorporates by reference paragraphs 1

through 23 of this Complaint.

      45.       The New City Moving Mark is famous marks within the meaning of Section

43(c) of the Lanham Act, 15 U.S.C. § 1125(c).



                                                  11
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 12 of 20 PageID #:12




      46.       New City Movers’ unauthorized use of the New City Moving Mark in

connection with the advertisement of its goods and services has caused or is likely to cause

dilution by the blurring or tarnishment of the New City Moving’s mark.

      47.       New City Movers willfully intended to trade on the recognition of the famous

New City Moving Mark.

      48.       As a direct and proximate result of New City Movers’ actions, all in violation

of Section 43(a) of the Lanham Act, 15 U.S.C. §l 125(c), New City Moving has suffered

irreparable damage to its business, reputation and goodwill.

      49.       New City Moving is without an adequate remedy at law to redress such acts

and will be irreparably damaged unless New City Movers is enjoined from committing and

continuing to commit such acts.

      50.       New City Movers’ conduct is willful, intentional, and egregious and makes

this an exceptional case pursuant to 15 U.S.C. § 1117.

       WHEREFORE, New City Moving requests that relief be granted in its favor and

against New City Movers for:

            (a) all damages sustained by New City Movers, including New City Movers’

                profits, in an amount to be determined at trial, such damages to be trebled

                pursuant to 15 U.S.C. § 1117;

            (b) attorneys’ fees and costs of this action, plus interest;

            (c) a permanent injunction requiring New City Movers’ to refrain from any use

                of the New City Moving Mark or any confusingly similar mark;

            (d) immediate transfer of domain name: www.newcitymoves.com to New City




                                               12
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 13 of 20 PageID #:13




                Moving at no cost to New City Moving;

             (e) both New City Movers and any owners of New City Movers to cease and

                desist from using the New City Moving Mark or any confusingly similar mark

                using the name New City Movers, New City Moving, New City Moves, New

                City Moving & Storage, and any other iteration or combination of the words

                “New” and “City” in connection with any other moving company now in

                existence or that they attempt to establish in the future;

             (f) disconnection of all phone numbers associated with New City Movers and

                entry of an order transferring said phone numbers to New City Moving at no

                cost to New City Moving; and

             (g) such other relief as the Court deems just and proper.


                                          COUNT V

               ILLINOIS UNIFORM DECEPTIVE TRADE PRACTIC:ES
                             815 ILCS 510 et seq.

       51.      New City Moving realleges and incorporates by reference paragraphs 1

through 23 of this Complaint.

       52.      New City Movers’ misrepresents to the public that it is authorized to sell

legitimate and authentic New City Moving services.

       53.      New City Movers has used and is using the New City Moving Mark in

connection with the sale, offering for sale, distribution and advertising of its services in such

a manner as to misrepresent the source, sponsorship, approval, and certification of its

services, which are substantially similar to those offered by New City Moving.



                                               13
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 14 of 20 PageID #:14




       54.     The use of the New City Moving Mark by New City Movers creates an

unreasonable risk that present and potential consumers may falsely conclude that there exists

some affiliation, connection, or association between and among New City Moving and New

City Movers, when none in fact exists.

       55.     New City Movers’ acts have damaged, impaired, and diluted that part of New

City Moving’s goodwill and good name symbolized by the New City Moving Mark, which

have developed great fame in the marketplace. The nature, probable tendency, and effect of

New City Movers’ use of the New City Moving’s mark is to deceive the public.

       56.     New City Movers use of the New City Moving Mark in connection with the

sale, offering for sale, distribution and advertising of its services constitutes unfair

competition as prohibited by the Illinois Deceptive Trade Practices Act, 815 ILCS 510/1 et

seq.

       57.     New City Movers had actual knowledge of New City Moving’s rights at the

time it decided to use the New City Moving Mark in connection with the sale, offering for

sale, distribution and advertising of its services. Thus, New City Movers willfully and

deliberately infringed New City Moving’s trademark rights.

       58.     New City Movers unfair business practices are of a recurring nature and

harmful to the consumers and the public at large, as well as to New City Moving. These

practices constitute unlawful, unfair, fraudulent, and deceptive business practices, and unfair,

deceptive, untrue and misleading advertising.

       59.     As a result of New City Movers’ acts, New City Moving has suffered and

continues to suffer and incur irreparable injury, loss of reputation, and pecuniary damages to

be proved at trial. Unless enjoined by this Court, New City Movers will continue these acts,


                                              14
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 15 of 20 PageID #:15




thereby causing New City Moving further immediate and irreparable damage.

      WHEREFORE, New City Moving requests that relief be granted in its favor and

against New City Movers for:

      (a)     all damages sustained by New City Movers, including New City Movers’

              profits, in an amount to be determined at trial;

      (b)     punitive damages;

      (c)     attorneys’ fees and costs of this action, plus interest;

      (d)     a permanent injunction requiring New City Movers’ to refrain from any use

              of the New City Moving Mark or any confusingly similar mark;

      (e)     immediate transfer of domain name: www.newcitymoves.com to New City

              Moving at no cost to New City Moving;

      (f)     both New City Movers and any owners of New City Movers to cease and

              desist from using the New City Moving Mark or any confusingly similar mark

              using the name New City Movers, New City Moving, New City Moves, New

              City Moving & Storage, and any other iteration or combination of the words

              “New” and “City” in connection with any other moving company now in

              existence or that they attempt to establish in the future;

      (g)     disconnection of all phone numbers associated with New City Movers and

              entry of an order transferring said phone numbers to New City Moving at no

              cost to New City Moving; and

      (h)     such other relief as the Court deems just and proper.




                                             15
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 16 of 20 PageID #:16




                                         COUNT VI

   ILLINOIS CONSUMER FRAUD AND DECEPTIVE BUSINESS PRACTICES
                      815 ILCS 505 et seq.

       60.     New City Moving realleges and incorporates by reference paragraphs 1

through 23 of this Complaint.

       61.     New City Movers misrepresents to the public that it is authorized to sell

legitimate New City Moving’s services.

       62.     New City Movers has used and is using the New City Moving Mark in

connection with the sale, offering for sale, distribution and advertising of its and services in

commerce in such a manner as to misrepresent the source, sponsorship, approval, and

certification of its products and services, which are substantially similar to those offered by

New City Moving.

       63.     New City Movers’ had actual knowledge of New City Moving’s rights at the

time it decided to use the New City Moving Mark in connection with the sale, offering for

sale, distribution and advertising of its services. Thus, New City Movers’ willfully and

deliberately infringed New City Moving’s trademark rights.

       64.     New City Movers intended for the consuming public to materially rely on and

falsely conclude that there exists some affiliation, connection, or association between and

among New City Moving and New City Movers, when none in fact exists.

       65.     New City Movers’ acts have damaged, impaired, and diluted that part of New

City Moving’s goodwill and good name symbolized by the New City Moving Mark, which

have developed great fame in the marketplace.

       66.     New City Movers’ unfair business practices are of a recurring nature and


                                              16
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 17 of 20 PageID #:17




harmful to the consumers and the public at large, as well as to New City Moving. These

practices constitute unlawful, unfair, fraudulent, and deceptive business practices, and unfair,

deceptive, untrue and misleading advertising.

       67.     As a result of New City Movers’ acts, New City Moving has suffered and

continues to suffer and incur irreparable injury, loss of reputation, and pecuniary damages to

be proved at trial. Unless enjoined by this Court, New City Movers will continue these acts,

thereby causing New City Moving further immediate and irreparable damage.

       WHEREFORE, New City Moving requests that relief be granted in its favor and

against New City Movers for:

       (a)     all damages sustained by New City Movers, including New City Movers’

               profits, in an amount to be determined at trial;

       (b)     punitive damages;

       (c)     attorneys’ fees and costs of this action, plus interest;

       (d)     a permanent injunction requiring New City Movers’ to refrain from any use

               of the New City Moving Mark or any confusingly similar mark;

       (e)     immediate transfer of domain name: www.newcitymoves.com to New City

               Moving at no cost to New City Moving;

       (f)     both New City Movers and any owners of New City Movers to cease and

               desist from using the New City Moving Mark or any confusingly similar mark

               using the name New City Movers, New City Moving, New City Moves, New

               City Moving & Storage, and any other iteration or combination of the words

               “New” and “City” in connection with any other moving company now in




                                              17
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 18 of 20 PageID #:18




                existence or that they attempt to establish in the future;

       (g)      disconnection of all phone numbers associated with New City Movers and

                entry of an order transferring said phone numbers to New City Moving at no

                cost to New City Moving; and

       (h)      such other relief as the Court deems just and proper.


                                         COUNT VII

                       COMMON LAW UNFAIR COMPETITION

       68.      New City Moving realleges and incorporates by reference paragraphs 1

through 23 of this Complaint.

       69.      New City Movers’ use of the New City Moving Mark in connection with the

sale, offering for sale, distribution and advertising of its services has caused, and will further

cause, a likelihood of confusion, mistake and deception as to the source of origin of New

City Movers’ services, and the relationship between New City Moving and New City

Movers.

       70.      New City Movers has acted without authority, consent, or privilege with the

intent to imitate or pass off its products as New City Moving’s services that have received

the sponsorship or approval of New City Moving, thereby trading on the goodwill established

by New City Moving.

       71.      New City Movers’ conduct further creates the impression that New City

Moving is responsible or accountable for the quality or performance of the services sold and

offered for sale by New City Movers.

       72.      New City Movers’ conduct also harms the value of the New City Moving



                                               18
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 19 of 20 PageID #:19




Mark, which has been built by New City Moving’s substantial expenditure of money, effort,

and service.

       73.      Such conduct constitutes unfair competition under the common law of the

State of Illinois.

       74.      New City Movers’ actions are intentional, malicious and willful, were

conducted in bad faith and have caused substantial harm to New City Moving.

       75.      As a result of New City Movers’ acts, New City Moving has suffered and

continues to suffer and incur irreparable injury, loss of reputation, and pecuniary damages to

be proved at trial. Unless enjoined by this Court, New City Movers will continue these acts,

thereby causing New City Moving further immediate and irreparable damage.

        WHEREFORE, New City Moving requests that relief be granted in its favor and

against New City Movers for:

        (a) all damages sustained by New City Movers, including New City Movers’ profits,

             in an amount to be determined at trial;

        (b) punitive damages;

        (c) attorneys’ fees and costs of this action, plus interest;

        (d) a permanent injunction requiring New City Movers’ to refrain from any use of

             the New City Moving Mark or any confusingly similar mark;

        (e) immediate transfer of domain name: www.newcitymoves.com to New City

             Moving at no cost to New City Moving;

        (f) both New City Movers and any owners of New City Movers to cease and desist

             from using the New City Moving Mark or any confusingly similar mark using the




                                               19
 Case: 1:20-cv-05180 Document #: 1 Filed: 09/02/20 Page 20 of 20 PageID #:20




           name New City Movers, New City Moving, New City Moves, New City Moving

           & Storage, and any other iteration or combination of the words “New” and “City”

           in connection with any other moving company now in existence or that they

           attempt to establish in the future;

       (g) disconnection of all phone numbers associated with New City Movers and entry

           of an order transferring said phone numbers to New City Moving at no cost to

           New City Moving; and

       (h) such other relief as the Court deems just and proper.

                                      JURY DEMAND

New City Moving hereby demands a trial by jury.


Dated: September 2, 2020



                                                      Respectfully Submitted,


                                                      By: /s/ Mason S. Cole
                                                             Mason S. Cole


COLE SADKIN, LLC
Mason S. Cole
Dean J. Tatooles
20 South Clark Street, Suite 500
Chicago, IL 60603
colesadkin.com
(312) 548-8610
mcole@colesadkin.com
dtatooles@colesadkin.com
Counsel for Plaintiff
ARDC# 6307727




                                                 20
